TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00582-CV


                                     Audria Edmond, Appellant

                                                v.

                            Summit Ridge Apartments, Appellee




          FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        NO. 87706, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING


                            MEMORANDUM OPINION


              Appellant’s    brief    was   originally due   on   December    3,   2018.     On

December 18, 2018, this Court sent a notice to appellant informing her that her brief was overdue

and that a failure to file a satisfactory response by December 28, 2018, would result in the

dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Jeff Rose, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: February 14, 2018